Case: 20-10108      Document: 00515552233         Page: 1    Date Filed: 09/03/2020




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                No. 20-10108                         September 3, 2020
                             Conference Calendar                       Lyle W. Cayce
                                                                            Clerk

 United States of America,

                                                            Plaintiff—Appellee,

                                     versus

 Robert Darren Moore,

                                                        Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:18-CR-592-1


 Before Davis, Elrod, and Oldham, Circuit Judges.
 Per Curiam:*
        The attorney appointed to represent Robert Darren Moore has moved
 for leave to withdraw and has filed a brief in accordance with Anders v.
 California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
 Cir. 2011). Moore has filed a response. The record is not sufficiently


        *
          Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5TH CIRCUIT RULE 47.5.4.
Case: 20-10108       Document: 00515552233       Page: 2    Date Filed: 09/03/2020




                                  No. 20-10108


 developed to allow us to make a fair evaluation of Moore’s claims of
 ineffective assistance of counsel; we therefore decline to consider the claims
 without prejudice to collateral review. See United States v. Isgar, 739 F.3d
 829, 841 (5th Cir. 2014).
        We have reviewed counsel’s brief and the relevant portions of the
 record reflected therein, as well as Moore’s response. We concur with
 counsel’s assessment that the appeal presents no nonfrivolous issue for
 appellate review.     Accordingly, the motion for leave to withdraw is
 GRANTED, counsel is excused from further responsibilities herein, and the
 APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2